                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  SOUTHERN DIVISION
                                   No. 7:19-CR-8-2-BO


UNITED STATES OF AMERICA                      )
                                              )
v.                                            )                     CORRECTED 0 RD ER
                                              )
ROLAND JONES                                  )


         This cause comes before the Court on the government's appeal of an order entered by a

United States Magistrate Judge releasing defendant on conditions pending trial. A hearing was

held before the undersigned on February 26, 2019, at Raleigh, North Carolina. For the reasons

that follow, defendant is ordered detained pending trial.

                                         BACKGROUND

         Defendant Jones and one other, Hernandez, were charged by way of indictment with
                 I



conspiracy to distribute and possess with intent to distribute 500 grams or more of a detectable

amount of methamphetamine; distribution of a quantity of a detectable amount of

methamphetamine, and aiding and abetting; and possession with intent to distribute fifty grams or

more of a detectable amount of methamphetamine, and aiding and abetting in violation of 21

U.S.C. §§ 841(a)(l), (b)(l) and 846 and 18 U.S.C. § 2.

         After the government made a motion to detain Jones pending trial, a detention hearing was

held in front of United States Magistrate Judge Robert B. Jones, Jr. on February 13, 2016. Judge

Jones denied the government's motion for detention and ordered Jones released to the custody of
     I                                                                                     '
a third-party 'custodian on condition~ The government noticed its appeal, ap.d Jones' release was
                                                  c

stayed pending the outcome of this Court's review.
                                           DISCUSSION

        The Court reviews de novo an order entered by a magistrate judge detaining or releasing a

defendant pretrial. 18 U.S.C. § 3145; United States v. Clark, 865 F.2d 1433, 1436 (4th Cir. 1989).

In determining whether there are conditions of release that will reasonably assure the appearance

of the defendant at trial and the safety of any other person an4 the community, the Court must

considerthe_factors set forth in 18 U.S.C. § 3142(g). 1 There is no dispute that 18 U.S.C. § 3142(e)

provides a presumption that there is no condition or combination of conditions that will reasonably

assure the appearance of defendant and the safety of the community in this case. Section 3142(e)' s

rebuttable presumption shifts the burden of production but not persuasion to the defendant; in order

to rebut the presumption the defendant must produce some evidence, but "the mere production of

evidence does not cfompletely rebut the presumption." United States v. Rueben, 974 F.2d 580, 586

(5th Cir. 1992).

       Jones has failed to sufficiently rebut the presumption in this case. Although he offered his

brother as a third-party custodian as well as testimony regarding an eye condition from which he

suffers, the evidence presented at the hearing supports that the government has adequately

demonstrated that Jones is both a risk of flight and a danger to the community. See also United

States v. Stewart, 19 F. App'x 46, 48 (4th Cir. 2001) (unpublished) (a showing of either risk of

flighi or danger to the community is sufficient).

        The· evidence against Jones is strong, and Jones is accused of transporting kilogram

quantities of methamphetamine being distributed by a Mexican drug trafficking organization. If

convicted of count one, Jones faces a minimum of ten years in prison. Additionally, members of



1
  These factors include the nature and circumstances of the offense charged, the weight of the
evidence, the history and characteristics of the defendant, and the nature and seriousness of the
danger to any person or the.community that would be posed by the person's release.

                                                    2
the drug trafficking organization who are familiar with Jones are currently fugitives with

outstanding warrants, and Jones' presence in the community poses a risk both to himself and.

others.    Indeed, violence associated with large-scale drug trafficking organizations may be

perpetrated even where an individual is confined to his home.

          Having considered the evidence presented, the Court finds that the government has

sufficiently demonstrated that there are no conditions or combination of conditions which will

ensure defendant's appearance in court and that detention pending trial is therefore appropriate. 18

U.S.C. § 3142(e)(l). Jones is hereby committed to the custody of the Attorney General or his

designated representative for confinement in a corrections facility separate to the extent practicable

from persons awaiting or serving se°:tences or being held in custody pending appeal. Defendant
                                                                                         '
shall be afforded a reasonable opportunity for private consultation with defense counsel. On order
                                                               \
of a court of the United States or on request of an attorney for the government, the person in charge

of the corrections facility shall deliver defendant to the United States Marshal for the purpose of

an appearance in connection with a court proceeding.




SO ORDERED, this _L day of March, 2019.




                                              T RRENCE W. BOYLE
                                              CHIEF UNITED STATES




                                                 3
